The information in several counts charged defendant with violation of penal provisions of the State banking law. The bank, of which defendant was an executive officer, was a Michigan banking corporation and a member of the Federal reserve banking system.
The false entries, reports, representations, fraud and deceit charged were likewise criminal acts under the Federal statute governing the Federal reserve banking system.
The court granted defendant's motion to quash the information on the ground that the charges, while penal violations of the State law, were likewise penal violations of Federal law and, therefore, of Federal cognizance exclusively.
By authorized appeal the people seek reversal of that holding and restoration of the prosecution. *Page 689 
This is a companion case to People v. Wilkin  Walsh and is ruled by the opinion this day handed down in that case, ante, 679.
The supplemental record of the examination before the magistrate discloses sufficient evidence to hold defendant to trial.
The judgment is reversed and the prosecution restored.
NORTH, C.J., and FEAD, BUTZEL, BUSHNELL, EDWARD M. SHARPE, and TOY, JJ., concurred. POTTER, J., did not sit.